Citation Nr: 1635825	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1956 to October 1959 and from December 1959 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the remanded claim of entitlement to service connection for a prostate condition was granted in a May 2016 Appeals Management Center rating decision prior to the promulgation of a Board decision.  The grant of service connection for prostatitis constitutes a full grant of benefits and the claim of service connection for this issue is no longer in appellate status.

The Veteran testified at a videoconference hearing in November 2015 before the undersigned Veterans Law Judge.  In addition, the Veteran testified at a January 2013 hearing before a Decision Review Officer (DRO) at the RO.  Transcripts of both hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran's claim was remanded by the Board in March 2016 to obtain an additional VA examination to determine whether the Veteran's obstructive sleep apnea was related to active service or caused or aggravated by his service-connected PTSD.  The Board also instructed the RO to request any outstanding private treatment records related to his claim.  For the reasons stated below, the Board concludes that the RO did not substantially comply with the Board's remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).
The Veteran was afforded an additional VA examination in May 2016.  The Veteran reported being initially diagnosed with sleep apnea "a long time ago," and indicated that he snored and stopped breathing while sleeping.  The examiner noted a 2011 diagnosis of obstructive sleep apnea that was treated with a continuous positive airway pressure machine (CPAP) and found no current signs or symptoms attributable to sleep apnea or that sleep apnea affected his ability to work.  

The examiner found sleep apnea to be less likely than not related to service-connected PTSD because there were no available medical studies or other concrete evidence that specifically linked the disorders; at best, the examiner indicated that medical studies found PTSD "could" have a positive correlation with sleep apnea.  The examiner concluded that sleep apnea was also not aggravated by PTSD because the Veteran's symptoms were noted to be mild at his last VA examination.

The examiner also opined that obstructive sleep apnea was not directly related to active service because service treatment records did not show complaints of snoring or problems sleeping.  The examiner explained that obstructive sleep apnea was caused by complete or partial obstruction of the upper airway due to structural deformity or increased neck circumference and that the Veteran weighed 119 pounds at entrance into active service, 182 pounds in August 1977, and 250 pounds at the time of his sleep study.  

The Board finds the May 2016 VA examination and medical opinion are not adequate for adjudication purposes.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In regard to direct service connection, the VA examiner did not provide an opinion that accounted for all relevant evidence of record, specifically lay statements by the Veteran and his wife.  The Board notes that the Veteran testified to snoring loudly in active service.  He recalled that people did not want him to sleep in their barracks and that no one slept on the same side of the house as him when he was at home during active service.  The Veteran's wife reported in a November 2015 letter that she married the Veteran in 1975 and witnessed him snoring with intermittent stop-gap breathing and hand tremors ever since.  She stated that she had sleepless nights worrying about his severe snoring, that she slept in a separate room, and recalled that others would leave his tent while they were camping due to his snoring.  Accordingly, an additional VA medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or the AMC should also obtain a VA opinion by an examiner other than the examiner that conducted the May 2016 VA examination.  All pertinent evidence of record must be made available to and reviewed by the examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion. 

Following a thorough review of the record, the examiner is requested to address:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that obstructive sleep apnea began in service, was caused by service, or is otherwise related to service.  

b. If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  

The examiner should specifically address the lay statements from the Veteran and his wife indicating that the Veteran snored loudly and stopped breathing while he slept prior to separation from service and since.

2. Finally, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




